—Order unanimously reversed on the law without costs and judgment of Justice Court of Town of West Seneca reinstated. Memorandum: Plaintiff backed out of his driveway and collided with a trailer owned by defendant. Defendant was performing construction work in the neighborhood and had parked the trailer across the street from plaintiff’s driveway. Plaintiff commenced this small claims action in Justice Court of the Town of West Seneca seeking $2,600 for the damage to his car. After a hearing, Justice Court awarded judgment in favor of plaintiff. On appeal, County Court reversed the judgment. We reverse.
"[A] small claims judgment may not be overturned simply because the determination appealed from involves an arguable point on which an appellate court may differ; the deviation from substantive law must be readily apparent and the court’s *872determination clearly erroneous” (Shiftman v Deluxe Caterers, 100 AD2d 846, 846-847; see, UJCA 1807). Thus, judgment rendered in a small claims action will be overturned only if it is "so shocking as to not be substantial justice” (Blair v Five Points Shopping Plaza, 51 AD2d 167, 169).
Plaintiff testified at Justice Court that he looked behind him to his left and right before backing out of his driveway. Pictures submitted by plaintiff show that the trailer was much lower than a motor vehicle. From the evidence, therefore, Justice Court could have found that plaintiff, while exercising due care, was unable to see the trailer and that defendant was negligent in failing to warn plaintiff of the presence of the trailer. Because it cannot be said that substantial justice between the parties was not done, the judgment of Justice Court is reinstated (see, Dansky v Ryan’s Colonial Volkswagen, 118 AD2d 925).
Finally, the contention of plaintiff that he is entitled to sanctions against defendant is without merit (see, 22 NYCRR 130-I. 1 [a]). (Appeal from Order of Erie County Court, McCarthy, J. —Small Claims.) Present—Denman, P. J., Green, Pine, Balio and Boehm, JJ.